396 U.S. 1232
90 S.Ct. 146
24 L.Ed.2d 56
UNITED STATES ex rel. Vincent CERULLO, petitioner,v.Harold W. FOLLETTE, Warden.
No. ____.
Supreme Court of the United States
October 16, 1969

Application for Extension of Time to File Petition for Certiorari; Motion for Stay; and Application for Bail Pending Petition for Certiorari.
Mr. Justice HARLAN, Circuit Justice.


1
Applicant requests an extension of time to file a petition for certiorari. Since, in the posture of this case, his time for filing will not expire until December 31, 1969, I perceive no necessity for an extension at this stage. No reason appears why the time remaining will not be sufficient for the preparation and filing of a petition for certiorari.


2
Applicant also requests a stay of the mandate of the Court of Appeals for the Second Circuit and continuance of bail pending determination of his petition for certiorari. Pursuant to the opinion of the Court of Appeals, the mandate has already issued. Treating the papers as an application for bail pending action on the petition, I note that there is no sign that applicant has made a request to the Court of Appeals, as he may under Fed.Rule App.Proc. 23(b). In my view that court should have an opportunity to consider applicant's request before it is entertained by a Justice of this Court. Cf. U.S.Supp.Ct.Rule 27.